               Case 19-61253-grs                  Doc 1     Filed 10/01/19 Entered 10/01/19 13:30:05                              Desc Main
                                                            Document      Page 1 of 10
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF KENTUCKY

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rockhampton Energy, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  10156 US HWY 25E
                                  Pineville, KY 40977
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bell                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-61253-grs                  Doc 1        Filed 10/01/19 Entered 10/01/19 13:30:05                                   Desc Main
                                                                 Document      Page 2 of 10
Debtor    Rockhampton Energy, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-61253-grs               Doc 1         Filed 10/01/19 Entered 10/01/19 13:30:05                                Desc Main
                                                              Document      Page 3 of 10
Debtor   Rockhampton Energy, LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-61253-grs              Doc 1        Filed 10/01/19 Entered 10/01/19 13:30:05                               Desc Main
                                                             Document      Page 4 of 10
Debtor    Rockhampton Energy, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 1, 2019
                                                  MM / DD / YYYY


                             X   /s/ Emily Brooke Lloyd                                                   Emily Brooke Lloyd
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ John T. Hamilton, Esq.                                                Date October 1, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 John T. Hamilton, Esq. 28127
                                 Printed name

                                 Gess Mattingly & Atchison, P.S.C.
                                 Firm name

                                 201 W. Short Street, Ste. 102
                                 Lexington, KY 40507
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (859) 252-9000                Email address      jhamilton@gmalaw.com

                                 28127 KY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    Case 19-61253-grs   Doc 1   Filed 10/01/19 Entered 10/01/19 13:30:05   Desc Main
                                Document      Page 5 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Air Hydro Power, Inc.
                         PO Box 9001005
                         Dept. 200
                         Louisville KY 40290-1005


                         Anthem Bluecross Blueshield
                         PO Box 6501
                         Carol Stream IL 60197-6501


                         AT&T
                         PO Box 105262
                         Atlanta GA 30348-5262


                         Auxier Welding, Inc.
                         PO Box 99
                         Belva WV 26656


                         BBS Mine Battery Service
                         PO Box 963
                         Harlan KY 40831


                         Black Mountain Engineering, PLLC
                         601 S. Main Street
                         Barbourville KY 40906


                         Blair Tire Sales
                         3309 Temple Hill Road
                         Erwin TN 37650


                         Brooks Tire Service
                         PO Box 96
                         Fourmile KY 40939


                         Carroll Engineering Co.
                         PO Box 860
                         Harlan KY 40831


                         Catalyst Resources, LLC
                         2285 Executive Drive, Ste. 104A
                         Lexington KY 40505


                         Cincinnati Mine Machinery Co.
                         2950 Jonrose Ave
                         Cincinnati OH 45239
Case 19-61253-grs   Doc 1   Filed 10/01/19 Entered 10/01/19 13:30:05   Desc Main
                            Document      Page 6 of 10


                     Cintas
                     PO Box 630921
                     Cincinnati OH 45263-0921


                     Claude Wilder
                     PO Box 46
                     136 Jerome Caldwell Rd
                     Stoney Fork KY 40988


                     Commonwealth Technology
                     PO Box 706326
                     Ste. 110
                     Cincinnati OH 45270-6326


                     Department of the Treasury
                     Internal Revenue Service
                     Philadelphia PA 19154


                     Donald Mills



                     Emery Exterminating Co., Inc.
                     406 WInchester Ave
                     Middlesboro KY 40965


                     G&M Oil
                     76 Old 25E
                     Barbourville KY 40906


                     Highland Machinery Corp-WV
                     PO Box 1190
                     Oak Hill WV 25901


                     Holston Gases
                     1854 North Hwy 25 W
                     Williamsburg KY 40769


                     Innovative Wireless Technologies
                     1100 Main Street
                     Lynchburg VA 24504


                     IRTEC
                     PO Box 306
                     Caryville TN 37714
Case 19-61253-grs   Doc 1   Filed 10/01/19 Entered 10/01/19 13:30:05   Desc Main
                            Document      Page 7 of 10


                     J&L Bit Service
                     PO Box 267
                     Pennington Gap VA 24277


                     Johnson Industries
                     101 Pine Fork
                     Pikeville KY 41501


                     Kentucky Dept. of Revenue
                     Frankfort KY 40620-0004



                     Kentucky Mine Supply Company, Inc.
                     PO Box 779
                     Harlan KY 40831


                     Kentucky Unemployment Ins
                     129 Pine Street
                     Pineville KY 40977


                     KJ Trucking
                     420 Faiview Road
                     Middlesboro KY 40965


                     KU 3000-2216-1701
                     PO Box 9001954
                     Louisville KY 40290-1954


                     KU 3000-2841-3437
                     PO Box 9001954
                     Louisville KY 40290-1954


                     Mattco, Inc.
                     65 Albert Lane
                     Harlan KY 40831


                     Mills Brothers Garbage Service, Inc.
                     PO Box 260
                     Girdler KY 40943


                     Mills Furniture & Appliance
                     PO Box 199
                     Arjay KY 40902
Case 19-61253-grs   Doc 1   Filed 10/01/19 Entered 10/01/19 13:30:05   Desc Main
                            Document      Page 8 of 10


                     Mine Lifeline, LLC
                     PO Box 4542
                     Chapmanville WV 25508


                     Mine Safety & Health Admin
                     PO Box 790390
                     Saint Louis MO 63179-0390


                     Mine Service Company, Inc.
                     PO Box 858
                     Hazard KY 41702


                     New Hampshire Insurance Co.
                     c/o Michael Merrick, Esq.
                     Kaplan Johnson Abate & Bird, LLP
                     710 W. Main Street, 4th Floor
                     Louisville KY 40202


                     Pineville Utility Commission
                     PO Box 277
                     Pineville KY 40977


                     Robert Sawyers
                     228 Lick Creek Road
                     Lick Creek KY 41540


                     Rockwood Casualty Insurance Company
                     654 Main Street
                     Rockwood PA 15557


                     S&S Service, Inc.
                     PO Box R
                     Cumberland KY 40823


                     Saylor Electric & Equip Co., Inc.
                     1418 Hwy 2007
                     Wallins Creek KY 40873


                     Star Septic Service
                     PO Box 1427
                     Middlesboro KY 40965


                     Strata Safety Products, LLC
                     8995 Roswell Road
                     Atlanta GA 30350
Case 19-61253-grs   Doc 1   Filed 10/01/19 Entered 10/01/19 13:30:05   Desc Main
                            Document      Page 9 of 10


                     Time Warner Cable
                     PO Box 233085
                     Pittsburgh PA 15251-2085


                     Townsley Enterprises
                     196 Miller Branch
                     Bimble KY 40915


                     United States Treasury
                     PO Box 979110
                     Saint Louis MO 63179-9000


                     Valley Mine Service
                     PO Box1707
                     New Tazewell TN 37824


                     WC Hydraulics, LLC
                     1725 Philpot Lane
                     Beaver WV 25813


                     Whayne Supply Company
                     10001 Linn Station Rd
                     Louisville KY 40223


                     White Armature Works, Inc.
                     PO Box 330
                     1150 Huff Creek Hwy
                     Mallory WV 25634


                     Zebulon Machine Shop, Inc.
                     360 Raccoo Road
                     Raccoon KY 41557
             Case 19-61253-grs                       Doc 1           Filed 10/01/19 Entered 10/01/19 13:30:05             Desc Main
                                                                     Document     Page 10 of 10



                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      Rockhampton Energy, LLC                                                                        Case No.
                                                                                    Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rockhampton Energy, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Emily Brooke Lloyd
 10156 US Hwy 25E
 Pineville, KY 40977




    None [Check if applicable]




 October 1, 2019                                                       /s/ John T. Hamilton, Esq.
 Date                                                                  John T. Hamilton, Esq. 28127
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Rockhampton Energy, LLC
                                                                       Gess Mattingly & Atchison, P.S.C.
                                                                       201 W. Short Street, Ste. 102
                                                                       Lexington, KY 40507
                                                                       (859) 252-9000 Fax:(859) 233-4269
                                                                       jhamilton@gmalaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
